          Case 1:99-cv-02979-EGS Document 436 Filed 06/16/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


 KENNETH CAMPBELL, et al.,

      Plaintiffs,

 v.                                                    Civil Action No.: 1:99-cv-02979-
                                                       EGS
 NATIONAL RAILROAD PASSENGER
 CORPORATION, et al.,

      Defendants.




                                  JOINT STATUS REPORT

        Pursuant to the Court’s March 16, 2020 order, Plaintiffs Kenneth Campbell, et al.

(“Plaintiffs”) and Defendant National Railroad Passenger Corporation (“Amtrak”) respectfully

submit this Joint Status Report to update the Court regarding the status of this matter.

        Following the Court’s April 26, 2018 Order (Dkt. 390) denying Plaintiffs’ Motion for Class

Certification, the Parties have engaged in good faith discussions aimed at resolving this matter,

and are proceeding with the understanding that any resolution will include the named Plaintiffs

and a group of twenty class members, who originally filed suit in New Orleans, Louisiana, but

whose claims were dismissed without prejudice in 2003, in light of this action (“New Orleans

Plaintiffs”).

        The current status is that Plaintiffs have sent to Amtrak individual demands for twenty-

nine (29) Plaintiffs and three group demands that encompass twenty-five (25) Plaintiffs, meaning

that approximately, 60% of the Plaintiffs and the New Orleans Plaintiffs have now provided

demands. Plaintiffs’ counsel continue to work to finish making demands on behalf of all Plaintiffs

and New Orleans Plaintiffs who have authorized Plaintiffs’ counsel to make demands.

                                                 1
         Case 1:99-cv-02979-EGS Document 436 Filed 06/16/20 Page 2 of 3




        A demand for about a dozen plaintiffs will be tendered by the end of this week, and

Plaintiffs’ counsel anticipates the final sub-group demand will be tendered next week.

        Amtrak is not in a position to respond to any demands until Plaintiffs’ counsel provides a

full set of demands.



Dated: June 16, 2020


Respectfully submitted,

By: /s/ Timothy B. Fleming                    By: /s/ Krissy A. Katzenstein
WIGGINS CHILDS PANTAZIS FISHER                MORGAN, LEWIS & BOCKIUS LLP
GOLDFARB PLLC                                 By: /s/ Krissy A. Katzenstein
By: /s/ Timothy B. Fleming                    Grace E. Speights (D.C. Bar No. 392091)
Timothy B. Fleming (D.C. Bar No. 351114)      Krissy A. Katzenstein (D.C. Bar No.
1211 Connecticut Ave., NW, Suite 420          1002429)
Washington, DC 20036                          1111 Pennsylvania Avenue NW
(202) 467-4489 (phone)                        Washington, DC 20004
(205) 314-0805 (facsimile)                    (202) 739-3000 (phone)
tfleming@wigginschilds.com                    (202) 739-3001 (facsimile)
                                              grace.speights@morganlewis.com
                                              krissy.katzenstein@morganlewis.com
WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS AND                Attorneys for Defendant
URBAN AFFAIRS                                 National Railroad Passenger Corporation
By: /s/ Dennis A. Corkery
Dennis A. Corkery (D.C. Bar No. 1016991)
Joanna K. Wasik (D.C. Bar No.
700 14th Street, NW, Suite 400
Washington, D.C. 20005
(202) 319-1000 (phone)
(202) 319-1010 (facsimile)
Dennis_corkery@washlaw.org
Joanna_Wasik@washlaw.org

Attorneys for Plaintiffs




                                                2
        Case 1:99-cv-02979-EGS Document 436 Filed 06/16/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that on this 16th day of June 2020, I caused the foregoing to be served on all
counsel of record through this Court’s CM/ECF system.



                                    /s/Dennis A. Corkery




                                              3
